Title: To James Madison from John Laval, 19 February 1821
From: Laval, John
To: Madison, James


                
                    Sir,
                    Philadelphia Feby. 19th 1821
                
                I have the honor to inform you that the fourth Edition of Nature Displayed is just published: the Cause of the delay of the publication, until this period, is the long absence of Mr. Dufief from the U.S. I forward you, by this day’s Mail, the first Volume, & Shall transmit, by the next, the Second of the Copy for Which you paid four Years Since. I am With Consideration & respect Sir, Your very humble Servant
                
                    John Laval
                
            